Appeal by defendant from a judgment of the Supreme Court, Queens Couny (Tsoucalas, J.), rendered November 26,1980, convicting him of manslaughter in the second degree, upon a plea of guilty, and imposing an indeterminate sentence of imprisonment of from 5 to 15 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a period of imprisonment with a minimum of two years and a maximum of six years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Gibbons, J. P., Gulotta, O’Connor and Boyers, JJ., concur.